UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1662



JOSE ALEXANDER ORTIZ URRUTIA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A41-712-565)


Submitted:   February 24, 2006            Decided:   April 12, 2006


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, MARKS & KATZ, LLC, Silver Spring, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Daniel E. Goldman,
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jose Alexander Ortiz Urrutia, a native and citizen of El

Salvador,   petitions   for     review   of    an   order   of    the   Board   of

Immigration Appeals (Board) denying his motion to reopen.                We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reopen on the

ground that it was untimely filed.             See 8 C.F.R. § 1003.2(c)(2)

(2005) (establishing a ninety-day time limitation for filing a

motion to reopen); INS v. Doherty, 502 U.S. 314, 323-24 (1992)

(setting forth standard of review).*

            Accordingly,   we    deny    the   petition     for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




     *
      We find that Urrutia has failed to demonstrate sufficient
grounds to invoke the doctrine of equitable tolling. See Harris v.
Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

                                   - 2 -